Citation Nr: 0908906	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  99-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral carpal tunnel syndrome (CTS), 
including as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

2.  Entitlement to service connection for a disability 
manifested by diplopia, including as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Gulf War.

3.  Entitlement to service connection for a disability 
manifested by psychiatric symptoms, including as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Gulf War.

4.  Entitlement to service connection for a disability 
manifested by Raynaud's disease, including as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Gulf War.

5.  Entitlement to service connection for a disability 
manifested by emphysema, including as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Gulf War.

6.  Entitlement to service connection for a disability 
manifested by psoriasis, including as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Gulf War.

7.  Entitlement to service connection for a disability 
manifested by vasculitis, including as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Gulf War.

8.  Entitlement to service connection for a disability 
manifested by a rash, headaches, fever, diarrhea, muscle 
pain, gastrointestinal pain, and upper respiratory complaints 
(other than emphysema) as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The Veteran served on active duty service from October 1973 
to September 1976 and from December 1990 to May 1991, 
including a period from January to May 1991 in the Persian 
Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), New Orleans, 
Louisiana.

The Veteran testified at a Board Central Office hearing in 
April 2002.  A transcript of that hearing is associated with 
the claims folder.  The Veterans Law Judge who conducted that 
hearing left the Board.  In January 2009, he was informed of 
his right to attend an additional hearing and was given 30 
days to respond.  No response was received; therefore, the 
appeal moves forward.

The issues of entitlement to service connection for carpal 
tunnel syndrome, a psychiatric disorder, and a disorder 
manifested by a rash, headaches, fever, diarrhea, muscle 
pain, gastrointestinal pain, and upper respiratory complaints 
as due to an undiagnosed illness are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Diplopia was not shown in service, and there are no 
objective indications of a current chronic disability with 
respect to diplopia.

3.  Raynaud's disease was not shown in service, and there are 
no objective indications of a current chronic disability with 
respect to Raynaud's disease.

4.  Emphysema is attributable to service.

5.  Psoriasis was not shown in service, and there is no 
competent evidence which links psoriasis to service.

6.  Vasculitis was not shown in service, and there are no 
objective indications of a current chronic disability with 
respect to vasculitis.


CONCLUSIONS OF LAW

1.  Diplopia was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Raynaud's disease was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Emphysema was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Psoriasis was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

5.  Vasculitis was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Veteran is seeking service connection on the basis that 
he suffers from diplopia, Raynaud's disease, emphysema, 
psoriasis, and vasculitis due to undiagnosed illness, which 
he contends was incurred as a result of his service in the 
Southwest Asia theater of operations (Operation Desert 
Storm/Desert Shield). 

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1) (2008).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws of the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that he served 
on active duty from January to May 1991 in support of 
Operation Desert Shield/Storm in the Persian Gulf.  He served 
in Southwest Asia and is, therefore, a "Persian Gulf 
veteran" as defined by regulation. See 38 C.F.R. § 3.317.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Diplopia, Raynaud's, Vasculitis

As these claims are decided on essentially the same legal 
basis, they will be discussed together.  A review of the 
service treatment records shows no complaints, treatment, or 
diagnosis related to diplopia, Raynaud's, or vasculitis.  

With respect to diplopia, a December 1994 post-service 
Persian Gulf examination noted that the Veteran was evaluated 
by the neurology service and was found to have intermittent 
diplopia.  An associated treatment record noted a report of 2 
to 3 episodes of diplopia lasting 1 or 2 days.  He further 
reported a history of double vision, or diplopia in a 
February 1997 VA examination.  

The record does not show that the Veteran has had any 
complaint, treatment, or diagnosis of diplopia since 1996, 
prior to the initiation of this claim.  A January 2001 eye 
examination noted no complaints of visual problems, and a 
July 2001 VA neurology examination noted no diplopia.  During 
a June 2006 VA chronic fatigue syndrome examination, he 
reported that he had not had diplopia since 1996.  

With respect to Raynaud's disease, the 1994 Persian Gulf 
examination diagnosed Raynaud's syndrome.  A July 1997 
private hospital record indicated "Reynaud's [sic] type 
symptoms," namely blueness in the hands and fingers; 
however, the discharge summary did not diagnose Raynaud's.  
Further, in a July 1997 private medical evaluation noted that 
the Veteran denied Raynaud's phenomena.  

The record does not show that the Veteran has had any 
complaint, treatment, or diagnosis of Raynaud's since 1997, 
prior to the time this claim was filed.  VA orthopedic, skin, 
and neurological examinations in 2001 noted no complaints, 
treatment, or diagnosis referable to Raynaud's.  

With respect to vasculitis, the Board notes that a disorder, 
other than vasculitis, manifested by a variety of symptoms, 
including headaches, is addressed in the Remand portion of 
this decision.  As to vasculitis, the December 1994 Persian 
Gulf examination report noted the Veteran's complaints of 
headaches and diagnosed nonspecific vasculitis.  There is no 
other mention of vasculitis in the voluminous record on 
appeal.  

A review of the service treatment records shows no 
complaints, treatment, or diagnosis related to vasculitis.  
Thus, the record does not show that the Veteran has had any 
complaint, treatment, or diagnosis referable to vasculitis 
since 1994, prior to the time this claim was filed.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims for an undiagnosed illnesses manifested by diplopia, 
Raynaud's, or vasculitis.  This is so because the claimed 
disabilities have known diagnoses.  Further, the post-service 
treatment records do not show complaints or treatment of 
diplopia, Raynaud's, or vasculitis essentially since 1997.  
In addition, the symptomatology associated with these claims 
that was documented in the medical records appears to have 
been of a transient nature.

The Board has also considered whether service connection for 
diplopia, Raynaud's, and vasculitis can be granted on a 
direct basis, i.e., as incurred in or aggravated during the 
Veteran's active service.  However, direct service connection 
is not warranted in this case because there is no medical 
evidence of current disabilities, no evidence of incurrence 
of a disease in service to which the claimed disorders can be 
related, and no evidence of a nexus between the claimed 
disorders and active duty service.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the Veterans Claims Court has held 
that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where, as here, the overall evidence of record fails to 
support a relationship between the claimed disorders and 
service and where the disabilities have not been diagnosed 
during the appeal period, that holding is not applicable.

Since the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection, the 
benefit-of-the-doubt doctrine is inapplicable and the appeals 
are denied. 



Emphysema

As an initial matter, the Board notes that a disorder, other 
than emphysema, manifested by a variety of symptoms, 
including upper respiratory complaints, is addressed in the 
Remand portion of this decision.  As to emphysema, the 
Veteran contends that he developed lung problems as the 
result of exposure to chemicals during his service in Iraq.  
A December 2000 letter from the Department of Defense 
confirms that he may have been exposed to low levels of a 
chemical agent in connection with the demolition of chemical 
agents at an Iraqi munitions facility in March 1991.  

A June 1997 pulmonary clinic record noted early emphysema.  
An October 1997 VA respiratory disorders examination report 
opined that "[i]t is more likely than not that early 
emphysema is due to exposure to chemicals, such as chemicals 
in the Persian Gulf War."  The Veteran was noted to have 
abnormal diffusing capacity on examination.  The examiner 
also stated that s/he could not say that exposure to 
chemicals was not the cause and that exposure to chemicals 
could be a cause of his disease.

The October 2004 VHA medical opinion noted that medical 
findings in the record included interstitial lung disease 
with small granuloma and decrease diffusing capacity.  It 
also noted the Veteran's service in Iraq, including his 
exposure to smoke from oil well fires and chemical agents 
from the destruction of the Iraqi munitions facility, as well 
as tent heaters and diesel fumes.  The opinion stated that 
"[c]onsidering his extensive exposure to dust and smoke from 
fires in the war area, his lung disease is very likely 
related to the exposure."

Based on the fact that Department of Defense records confirm 
the Veteran's exposure to chemical agents during his service 
in Iraq and the two medical opinions which diagnose him with 
lung disease related to his environmental exposure in Iraq, 
service connection for emphysema is warranted.  As such, the 
appeal is granted.



Psoriasis

The Veteran contends that his over-all health began to 
deteriorate in Southwest Asia with the onset of a rash.  
During his December 1994 workup during his Persian Gulf 
examination, he was assessed with chronic irritant hand 
dermatitis.  These treatment records note that he had red 
lesions on his neck and forearms 5 to 6 years previously 
which were biopsied and diagnosed as actinic granulomata.  
The physician noted that the rash he had in 1994 was 
"distinctly different" from the rash he had 5 to 6 years 
ago.  

Private medical evidence dated in July 1997 noted that the 
Veteran had a rash, including scales on his hands.  A 
November 2002 statement by the director of a medical study 
noted that by December 1997, the Veteran's dermatopathy had 
largely disappeared.  A September 1998 VA examination report 
noted that the rash he reported having in service resolved 
spontaneously.

A July 2001 VA dermatology examination report concluded that 
the Veteran had residuals of a currently inactive disease, 
namely pigmented patches on his arms and neck, as well as 
scaly plaques on the fingers indicative of active psoriasis.  
The October 2004 VHA opinion attributed the Veteran's skin 
rash to psoriasis.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for compensation for an undiagnosed illness manifested 
by psoriasis.  This is so because the claimed disability is a 
known diagnosis, psoriasis.
 
The Board has also considered whether service connection for 
psoriasis can be granted on a direct basis, i.e., as incurred 
in or aggravated during the Veteran's active service.  
However, direct service connection is not warranted in this 
case because there is no medical evidence of a nexus between 
psoriasis and service.  

In fact, the medical evidence of record, namely the 2001 VA 
dermatological examination, suggested that while the 
Veteran's psoriasis was active at that time, he had another 
skin disorder which was inactive.  Further, the 1994 Persian 
Gulf examination indicated that neither the location nor the 
diagnosis of his skin disorder was the same in 1994 as it was 
in service.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
psoriasis, including claimed as a manifestation of an 
undiagnosed illness, the benefit-of-the-doubt doctrine is 
inapplicable and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for emphysema, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With respect to the remaining claims, the unfavorable rating 
decisions that are the basis of this appeal were already 
decided and appealed prior to the enactment of the current § 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, a veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

Here, content complying notice and proper VA process included 
a VCAA duty to notify letter sent to the Veteran in April 
2001 that fully informed him of what evidence was required to 
substantiate service connection claims and of his and VA's 
respective duties for obtaining evidence.  In addition, the 
June 1999 statement of the case provided him with the 
pertinent regulation pertaining to Gulf War claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records and private treatment records 
identified by the Veteran.  In addition, he was afforded the 
opportunity to testify at two hearings during this appeal, 
once at the RO and once before a Veterans Law Judge.  

Next, numerous, specific VA medical opinions, including a VHA 
opinion, pertinent to the issues on appeal were obtained over 
the course of this appeal.  Where no VA examination was 
provided with regard to an issue, given the absence of in-
service evidence of chronic manifestations of the disorders 
on appeal, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diplopia, including claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for Raynaud's syndrome, including claimed 
as a manifestation of an undiagnosed illness, is denied.

Service connection for emphysema is granted.

Service connection for psoriasis, including claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for vasculitis, including claimed as a 
manifestation of an undiagnosed illness, is denied.




REMAND

VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

With regard to the carpal tunnel syndrome claim, an October 
2004 VHA (Veteran's Health Administration) opinion concluded 
that the Veteran's "service in the Gulf War may have 
aggravated or precipitated his . . . carpal tunnel."  As the 
evidence of record shows that he has carpal tunnel syndrome 
and as the opinion indicates that CTS may be associated with 
his active service, a VA medical opinion is warranted.  

Similarly, with regard to the claim for service connection 
for a psychiatric disorder, a February 1997 VA examination 
report diagnosed chronic adjustment disorder with depressed 
mood and found that his psychiatric prognosis "is pretty 
much dependent on the chronicity of his physical disorder . . 
. ."  In addition, the October 2004 VHA opinion concluded 
that the Veteran's "service in the Gulf War may have 
aggravated or precipitated his . . . mood disorder."  As the 
evidence of record shows that he has a psychiatric disorder 
and as the opinions indicate that such a disorder may be 
associated with his active service, a VA medical opinion is 
warranted.  

Finally, with regard to his claim for a disability manifested 
by symptoms including a rash, headaches, fever, diarrhea, 
muscle pain, gastrointestinal pain, and upper respiratory 
complaints, the medical evidence shows that these symptoms 
have been variously diagnosed as a systemic inflammatory 
disease (August 2001 VA fibromyalgia examination), a variant 
of a mixed connective tissue disorder, a chronic undiagnosed 
infection, and unrecognized intoxication or exposure, or some 
other systemic illness (January 2001 written statement from 
R. J. Sigillito, M.D.); a systemic coccal disease going under 
the heading of Desert Storm syndrome (July 1997 Touro 
Hospital record/E. Hyman, M.D.); chronic fatigue syndrome 
(2006 VA examination); and collagen vascular disease 
(February 1997 VA examination).  As the evidence of record 
shows Veteran has reported similar symptoms since service, a 
VA medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination for the purpose of determining 
whether he has bilateral carpal tunnel 
syndrome which is related to service.  
Such examination is to include a detailed 
review of the evidence in the claims 
folder and the October 2004 VHA medical 
opinion.  The claims folder is to be 
furnished to the examiner in connection 
with this opinion.  The examiner should 
provide a professional opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
currently-diagnosed CTS is related to 
service.  

2.  Schedule the Veteran for a psychiatric 
examination for the purpose of determining 
whether he has a current psychiatric 
disorder which is related to service or a 
service-connected disability.  Such 
examination is to include a detailed 
review of the evidence in the claims 
folder and the medical opinions in the 
February 1997 VA mental disorders 
examination and the October 2004 VHA 
report.  The claims folder is to be 
furnished to the examiner in connection 
with this opinion.  The examiner should 
provide a professional opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
currently-diagnosed psychiatric disorder 
is related to service or a service-
connected disability.  

3.  Schedule the Veteran for an 
examination for the purpose of determining 
whether the complaints of rash, headaches, 
fever, diarrhea, muscle pain, joint pain 
(excluding knees), gastrointestinal pain, 
memory problems, and sleep problems are 
attributable to any known diagnostic 
entity or entities.  

All necessary testing should be performed.  
Specialized examinations should be 
conducted with regard to any of the 
foregoing symptoms, or abnormal findings 
pertaining thereto, that cannot be 
attributed to a known clinical diagnosis.  

The final report of the examination(s) 
should set forth a list of diagnosed 
conditions, and a separate list of any 
symptoms, abnormal physical findings, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  

Such examination is to include a detailed 
review of the evidence in the claims 
folder, including the medical opinions 
dated August 2001 (VA fibromyalgia 
examination), January 2001 (written 
statement from R. J. Sigillito, M.D.); 
July 1997 (Touro Hospital record); June 
2006 (VA CFS examination); and February 
1997 (VA examination).  

The claims folder is to be furnished to 
the examiner in connection with this 
opinion.  The examiner should provide a 
professional opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any currently-diagnosed 
multi-symptom disorder is related to 
service, including as due to an 
undiagnosed illness.  

4.  Thereafter, adjudicate the claims for 
service connection that remain on appeal.  
If any benefit sought remains denied, the 
Veteran and his accredited representative, 
if any, should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim since the issuance of the last 
SSOC.  He and his representative, if any, 
should be given the opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


